                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 07-20099-15-JWL


Richard A. Sanchez,

                     Defendant.

                                  MEMORANDUM & ORDER

       Defendant Richard A. Sanchez has filed a motion asking the court to recommend to the

Bureau of Prisons (BOP) that Mr. Sanchez be allowed to serve the last twelve months of his

sentence in a Residential Release Center (RRC) in Leavenworth, Kansas (doc. 1124). In support

of his motion, Mr. Sanchez highlights that he has never received any disciplinary write-ups; that

he has completed his associate’s degree; that he has completed multiple self-help classes; and,

perhaps most importantly, that he has the strong support of his family to help him transition back

into society. The court commends Mr. Sanchez for his commitment and his efforts to rehabilitate

himself. Nonetheless, the court has no authority to determine Mr. Sanchez’s placement and lacks

the requisite information to make the recommendation sought by Mr. Sanchez. While 18 U.S.C.

§ 3621(b)(5) permits the court to make a recommendation concerning placement, that statute

curtails the effect of such an action. In relevant part, § 3621(b)(5) provides that “[a]ny order,

recommendation, or request by a sentencing court that a convicted person serve a term of

imprisonment in a community corrections facility shall have no binding effect on the authority of

the Bureau [of Prisons] under this section to determine or change the place of imprisonment of
that person.” 18 U.S.C. § 3621(b)(5). Despite the strides made by Mr. Sanchez, the court lacks

information about his rehabilitative needs. Moreover, the BOP has implemented policies under

which it will evaluate whether Mr. Sanchez is eligible for placement at an RRC. The court has

minimal familiarity with these policies and the factors that the BOP takes into consideration when

deciding whether and when an inmate will be placed in an RRC including, in all likelihood, the

availability of a spot in the RRC and the impact of that decision on other inmates, staff and the

institution. See United States v. Fykes, 2019 WL 158079, at *9 (D. Colo. Jan. 10, 2019). Thus,

the court denies Mr. Sanchez’s motion, but without intending for its decision to prejudice any

similar request that Mr. Sanchez might submit to the BOP. See United States v. Summerville,

2018 WL 4620807, at *1-2 (D. Kan. Sept. 26, 2018).



      IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Sanchez’s motion to

obtain a court recommendation to serve the last twelve months of imprisonment in an RRC (doc.

1124) is denied without prejudice to any similar request that Mr. Sanchez submits to the BOP.



      IT IS SO ORDERED.



      Dated this 19th day of August, 2019, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge



                                                2
